Exhibit 10.1
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO RESTRICTED STOCK UNITS GRANTED ON AND
AFTER MARCH 27, 2009 UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(standard OSU program)

1.   TERMS OF RESTRICTED STOCK UNIT       Unless provided otherwise in the
Notice of Grant, these standard terms and conditions (“Standard Terms”) apply to
Restricted Stock Units (“RSUs”) granted to you, a U.S. employee, under the Intel
Corporation 2006 Equity Incentive Plan (the “2006 Plan”). Your Notice of Grant,
these Standard Terms and the 2006 Plan constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the RSUs
identified in your Notice of Grant.   2.   VESTING OF RSUs       Provided that
you remain continuously employed by the Corporation or a Subsidiary on a full
time basis from the Grant Date specified in the Notice of Grant through the
vesting date specified in the Notice of Grant, then as of the vesting date the
RSUs shall vest and be converted into the right to receive the number of shares
of the Corporation’s Common Stock, $.001 par value (the “Common Stock”),
determined by multiplying the Target Number of Shares as specified on the Notice
of Grant by the conversion rate as set forth below, and except as otherwise
provided in these Standard Terms. If a vesting date falls on a weekend or any
other day on which the NASDAQ Stock Market (“NASDAQ”) is not open, affected RSUs
shall vest on the next following NASDAQ business day.       RSUs will vest to
the extent provided in and in accordance with the terms of the Notice of Grant
and these Standard Terms. If your status as an Employee terminates for any
reason except death, Disablement (defined below) or Retirement (defined below),
prior to the vesting date set forth in your Notice of Grant, your unvested RSUs
and dividend equivalents will be cancelled.   3.   CONVERSION OF RSUs       The
conversion rate of RSUs into the right to receive a number of shares of Common
Stock depends on the Corporation’s Total Stockholder Return (“Intel TSR”)
relative to the Total Stockholder Return of the Comparison Group (“CG TSR”) at
the end of the Performance Period, as those terms are defined below. The minimum
conversion rate shall be 33% of the Target Number of Shares as specified on the
Notice of Grant and the maximum conversion rate shall be 200%

Std US OSU TsCs (06 EIP)
1.



--------------------------------------------------------------------------------



 



    of the Target Number of Shares as specified on the Notice of Grant. If the
Intel TSR and CG TSR are within 1 percentage point, the conversion rate shall be
100%. If the Intel TSR is less than the CG TSR, the conversion rate shall be
100% minus two times the difference in percentage points. If the Intel TSR is
greater than the CG TSR, the conversion rate shall be 100% plus three times the
difference in percentage points. In the event that the conversion rate results
in the right to receive a partial share of Common Stock, the conversion rate
shall be rounded down so that the RSUs shall not convert into the right to
receive the partial share.       By way of illustration, assume the CG TSR is
100%. If the Intel TSR equals 100.5%, the conversion rate is 100%, so that your
RSUs convert into the right to receive 100% of the Target Number of Shares. If
the Intel TSR is 90%, the difference is 10 percentage points and the conversion
rate is 80%, so that your RSUs convert into the right to receive 80% of the
Target Number of Shares. If the Intel TSR is 105%, the difference is
5 percentage points and the conversion rate is 115%, so that your RSUs convert
into the right to receive 115% of the Target Number of Shares.

  (a)   Intel TSR is a percentage (to the third decimal point) derived by:

  (1)   A numerator that is difference between the closing sale price of Common
Stock on the grant date subtracted from the average closing sale price of Common
Stock during the 6 months prior to the end of the Performance Period, plus any
dividends paid or payable with respect to a record date that occurs during the
Performance Period; and     (2)   A denominator that is the closing sale price
of Common Stock on the grant date.

  (b)   CG TSR is the average of the Tech 15 TSR and the S&P 100 TSR where:

  (1)   TSR of each stock is a. the difference between the closing sale price on
the grant date subtracted from the weighted average closing sale price during
the 6 months prior to the end of the Performance Period, plus any dividends paid
or payable with respect to a record date that occurs during the Performance
Period, divided (to the third decimal point) by b. the closing sale price on the
grant date;     (2)   Tech 15 TSR is the median TSR of the fifteen technology
companies included in the Corporation’s peer group for determining executive
compensation, as determined by the Compensation Committee prior to the grant
date, and regardless of any subsequent change after the grant date;

Std US OSU TsCs (06 EIP)
2.



--------------------------------------------------------------------------------



 



  (3)   S&P 100 TSR is the median TSR of the companies included in the Standard
& Poor’s 100 as of the grant date, minus the Corporation (in the event the
Corporation is included in the Standard & Poor’s 100), regardless of any change
in the makeup of Standard & Poor’s 100 during the Performance Period; and

  (c)   For purposes of determining TSR of any company (including the
Corporation):

  (1)   Any dividend paid or payable in cash shall be valued at its cash amount
(without any deemed reinvestment). Any dividend paid in securities with a
readily ascertainable fair market value shall be valued at the market value of
the securities as of the dividend record date. Any dividend paid in other
property shall be valued based on the value assigned to such dividend by the
paying company for tax purposes.     (2)   Any company included in the Tech 15
TSR or S&P 100 TRS on the grant date that does not have a stock price that is
quoted on a national securities exchange at the end of the Performance Period
will be factored into the median calculation based on its TSR from the grant
date until the last date on which its stock price was last quoted on a national
securities exchange in the United States.

  (d)   Performance Period is the period beginning with the grant date and
ending three years later on the third anniversary of the grant date. If the
third anniversary of the grant date falls on a weekend or any other day on which
the NASDAQ is not open, the Performance Period shall end on the next following
NASDAQ business day. If for any reason the Corporation (including any successor
corporation) ceases to have its stock price quoted on a national securities
exchange, the Performance Period shall end as of the last date that the stock
price is quoted on a national securities exchange.

4.   DIVIDEND EQUIVALENTS       Dividend equivalents will vest at the same time
as their corresponding RSUs and convert into the right to receive shares of
Common Stock. Dividend equivalents will be paid on the number of shares of the
Corporation’s Common Stock into which this RSU is converted by determining the
sum of the dividends paid or payable on such number of shares of Common Stock
with respect to each record date that occurs during the Performance Period
(without any interest or compounding), divided (to the third decimal point) by
the average of the highest and lowest sales prices of the Common Stock as
reported by NASDAQ on the last day of the Performance Period. The quotient
derived from the previous sentence shall be rounded down so that dividend
equivalents will convert into the right to receive whole shares of Common Stock.

Std US OSU TsCs (06 EIP)
3.



--------------------------------------------------------------------------------



 



5.   SETTLEMENT INTO COMMON STOCK       Shares of Common Stock will be issued or
become free of restrictions as soon as practicable following the vesting date of
the RSUs and dividend equivalents, provided that you have satisfied your tax
withholding obligations as specified under Section 11 of these Standard Terms
and you have completed, signed and returned any documents and taken any
additional action that the Corporation deems appropriate to enable it to
accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.       Notwithstanding the
foregoing, (i) the Corporation shall not be obligated to deliver any shares of
the Common Stock during any period when the Corporation determines that the
conversion of a RSU or the delivery of shares hereunder would violate any
federal, state or other applicable laws and/or may issue shares subject to any
restrictive legends that, as determined by the Corporation’s counsel, is
necessary to comply with securities or other regulatory requirements, and
(ii) the date on which shares are issued or credited to your account may include
a delay in order to provide the Corporation such time as it determines
appropriate to calculate Intel TSR and CG TSR, for the Committee (as defined
below) to certify performance results, to calculate and address tax withholding
and to address other administrative matters. The number of shares of Common
Stock into which RSUs and dividend equivalents convert as specified in the
Notice of Grant shall be adjusted for stock splits and similar matters as
specified in and pursuant to the 2006 Plan.   6.   SUSPENSION OR TERMINATION OF
RSU FOR MISCONDUCT       If at any time the Committee of the Board of Directors
of the Corporation established pursuant to the 2006 Plan (the “Committee”),
including any Subcommittee or “Authorized Officer” (as defined in Section 8.
(a)(v) of the 2006 Plan) notifies the Corporation that they reasonably believe
that you have committed an act of misconduct as described in Section 8. (a)(v)
of the 2006 Plan (embezzlement, fraud, dishonesty, nonpayment of any obligation
owed to the Corporation, breach of fiduciary duty or deliberate disregard of
Corporation rules resulting in loss, damage or injury to the Corporation, an
unauthorized disclosure of any Corporation trade secret or confidential
information, any conduct constituting unfair competition, inducing any customer
to breach a contract with the Corporation or inducing any principal for whom the
Corporation acts as agent to terminate such agency relationship), the vesting of
your RSUs and dividend equivalents may be suspended pending a determination of
whether an act of misconduct has been committed. If the Corporation determines
that you

Std US OSU TsCs (06 EIP)
4.



--------------------------------------------------------------------------------



 



    have committed an act of misconduct, all RSUs and dividend equivalents not
vested as of the date the Corporation was notified that you may have committed
an act of misconduct shall be cancelled and neither you nor any beneficiary
shall be entitled to any claim with respect to the RSUs and dividend equivalents
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.   7.   TERMINATION OF EMPLOYMENT       Except as expressly
provided otherwise in these Standard Terms, if your employment by the
Corporation terminates for any reason, whether voluntarily or involuntarily,
other than on account of death, Disablement (defined below) or Retirement
(defined below), all RSUs and dividend equivalents not then vested shall be
cancelled on the date of employment termination, regardless of whether such
employment termination is as a result of a divestiture or otherwise. For
purposes of this Section 7, your employment with any partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the
Corporation or a Subsidiary is a party shall be considered employment for
purposes of this provision if either (a) the entity is designated by the
Committee as a Subsidiary for purposes of this provision or (b) you are
specifically designated as an employee of a Subsidiary for purposes of this
provision.       For purposes of this provision, your employment is not deemed
terminated if, prior to sixty (60) days after the date of termination from the
Corporation or a Subsidiary, you are rehired by the Corporation or a Subsidiary
on a basis that would make you eligible for future grants of Intel RSUs and
dividend equivalents, nor would your transfer from the Corporation to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to the
Corporation be deemed a termination of employment.   8.   DEATH       Except as
expressly provided otherwise in these Standard Terms, if you die while employed
by the Corporation, your RSUs and dividend equivalents will become one hundred
percent (100%) vested.   9.   DISABILITY       Except as expressly provided
otherwise in these Standard Terms, if your employment terminates as a result of
Disablement, your RSUs and dividend equivalents will become one hundred percent
(100%) vested upon the later of the date of your termination of employment due
to your Disablement or the date of determination of your Disablement.

Std US OSU TsCs (06 EIP)
5.



--------------------------------------------------------------------------------



 



    For purposes of this Section 9, “Disablement” shall be determined in
accordance with the standards and procedures of the then-current Long Term
Disability Plan maintained by the Corporation or the Subsidiary that employs
you, and in the event you are not a participant in a then-current Long Term
Disability Plan maintained by the Corporation or the Subsidiary that employs
you, “Disablement” shall have the same meaning as disablement is defined in the
Intel Long Term Disability Plan, which is generally a physical condition arising
from an illness or injury, which renders an individual incapable of performing
work in any occupation, as determined by the Corporation.   10.   RETIREMENT    
  Except as expressly provided otherwise in these Standard Terms, if your
employment terminates as a result of Retirement, your RSUs and dividend
equivalents will become one hundred percent (100%) vested upon the date of your
Retirement. For purposes of this Section 10, “Retirement” shall mean:

  (a)   You terminate employment with the Corporation at or after age 60
(“Standard Retirement”); or     (b)   You terminate employment with the
Corporation and as of the termination date your age plus years of service (in
each case measured in complete, whole years) equals or exceeds 75 (“Rule of
75”).

11.   TAX WITHHOLDING       RSUs and dividend equivalents are taxable upon
vesting based on the Market Value on the date of vesting. To the extent required
by applicable federal, state or other law, you shall make arrangements
satisfactory to the Corporation for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of vesting of a RSU and,
if applicable, any sale of shares of the Common Stock. The Corporation shall not
be required to issue or lift any restrictions on shares of the Common Stock
pursuant to your RSUs and dividend equivalents or to recognize any purported
transfer of shares of the Common Stock until such obligations are satisfied.    
  Unless provided otherwise by the Committee, these obligations will be
satisfied by the Corporation withholding a number of shares of Common Stock that
would otherwise be issued under the RSUs and dividend equivalents that the
Corporation determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs and
dividend equivalents, which the Corporation determines is sufficient to generate
an amount that meets the tax withholding obligations plus additional shares to

Std US OSU TsCs (06 EIP)
6.



--------------------------------------------------------------------------------



 



    account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation. The shares may be sold as part of a block trade
with other participants of the 2006 Plan in which all participants receive an
average price. For this purpose, “Market Value” will be calculated as the
average of the highest and lowest sales prices of the Common Stock as reported
by NASDAQ on the day your RSUs and dividend equivalents vest. The future value
of the underlying shares of Common Stock is unknown and cannot be predicted with
certainty.       You are ultimately liable and responsible for all taxes owed by
you in connection with your RSUs and dividend equivalents, regardless of any
action the Corporation takes or any transaction pursuant to this Section 11 with
respect to any tax withholding obligations that arise in connection with the
RSUs and dividend equivalents. The Corporation makes no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant, issuance, vesting or settlement of the RSUs and dividend equivalents
or the subsequent sale of any of the shares of Common Stock underlying the RSUs
and dividend equivalents that vest. The Corporation does not commit and is under
no obligation to structure the RSU program to reduce or eliminate your tax
liability.   12.   RIGHTS AS A STOCKHOLDER AND RESTRICTIONS       Your RSUs and
dividend equivalents may not be otherwise transferred or assigned, pledged,
hypothecated or otherwise disposed of in any way, whether by operation of law or
otherwise, and may not be subject to execution, attachment or similar process.
Any attempt to transfer, assign, hypothecate or otherwise dispose of your RSUs
and dividend equivalents other than as permitted above, shall be void and
unenforceable against the Corporation.       You will have the rights of a
stockholder only after shares of the Common Stock have been issued to you
following vesting of your RSUs and dividend equivalents and satisfaction of all
other conditions to the issuance of those shares as set forth in these Standard
Terms. RSUs and dividend equivalents shall not entitle you to any rights of a
stockholder of Common Stock and there are no voting or dividend rights with
respect to your RSUs and dividend equivalents. RSUs and dividend equivalents
shall remain terminable pursuant to these Standard Terms at all times until they
vest and convert into shares. As a condition to having the right to receive
shares of Common Stock pursuant to your RSUs and dividend equivalents, you
acknowledge that unvested RSUs and dividend equivalents shall have no value for
purposes of any aspect of your employment relationship with the Corporation.    
  Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, your RSUs and dividend equivalents are subject to
reduction by the Corporation if you change your employment classification from a
full-time employee to a part-time employee.

Std US OSU TsCs (06 EIP)
7.



--------------------------------------------------------------------------------



 



    RSUs and dividend equivalents are not part of your employment contract (if
any) with the Corporation, your salary, your normal or expected compensation, or
other remuneration for any purposes, including for purposes of computing
severance pay or other termination compensation or indemnity.   13.   DISPUTES  
    Any question concerning the interpretation of these Standard Terms, your
Notice of Grant, the RSUs or the 2006 Plan, any adjustments required to be made
thereunder, and any controversy that may arise under the Standard Terms, your
Notice of Grant, the RSUs or the 2006 Plan shall be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion. Such decision by the Committee shall be final
and binding unless determined pursuant to Section 15(f) to have been arbitrary
and capricious.   14.   AMENDMENTS       The 2006 Plan and RSUs and dividend
equivalents may be amended or altered by the Committee or the Board of Directors
of the Corporation to the extent provided in the 2006 Plan.   15.   THE 2006
PLAN AND OTHER TERMS; OTHER MATTERS

  (a)   Certain capitalized terms used in these Standard Terms are defined in
the 2006 Plan. Any prior agreements, commitments or negotiations concerning the
RSUs and dividend equivalents are superseded by these Standard Terms and your
Notice of Grant. You hereby acknowledge that a copy of the 2006 Plan has been
made available to you.         The grant of RSUs and dividend equivalents to an
employee in any one year, or at any time, does not obligate the Corporation or
any Subsidiary to make a grant in any future year or in any given amount and
should not create an expectation that the Corporation or any Subsidiary might
make a grant in any future year or in any given amount.     (b)   To the extent
that the grant of RSUs and dividend equivalents refers to the Common Stock of
Intel Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon vesting in accord with the terms hereof.     (c)   Notwithstanding
any other provision of these Standard Terms, if any changes in the financial or
tax accounting rules applicable to the RSUs and dividend equivalents covered by
these Standard Terms shall occur which, in the sole judgment of the Committee,
may have an adverse effect on the reported earnings, assets or liabilities of
the Corporation, the Committee may, in its sole discretion, modify these
Standard Terms or

Std US OSU TsCs (06 EIP)
8.



--------------------------------------------------------------------------------



 



      cancel and cause a forfeiture with respect to any unvested RSUs and
dividend equivalents at the time of such determination.     (d)   Nothing
contained in these Standard Terms creates or implies an employment contract or
term of employment upon which you may rely.     (e)   Notwithstanding any
provision of these Standard Terms, the Notice of Grant or the 2006 Plan to the
contrary, if, at the time of your termination of employment with the
Corporation, you are a “specified employee” as defined in Section 409A of the
Internal Revenue Code (“Code”), and one or more of the payments or benefits
received or to be received by you pursuant to the RSUs and dividend equivalents
would constitute deferred compensation subject to Section 409A, no such payment
or benefit will be provided under the RSUs until the earliest of (A) the date
which is six (6) months after your “separation from service” for any reason,
other than death or “disability” (as such terms are used in Section 409A(a)(2)
of the Code), (B) the date of your death or “disability” (as such term is used
in Section 409A(a)(2)(C) of the Code) or (C) the effective date of a “change in
the ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 15(e)
shall only apply to the extent required to avoid your incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Corporation may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.     (f)   Because these Standard Terms relate to terms
and conditions under which you may be issued shares of Common Stock of Intel
Corporation, a Delaware corporation, an essential term of these Standard Terms
is that it shall be governed by the laws of the State of Delaware, without
regard to choice of law principles of Delaware or other jurisdictions. Any
action, suit, or proceeding relating to these Standard Terms or the RSUs and
dividend equivalents granted hereunder shall be brought in the state or federal
courts of competent jurisdiction in the State of California.     (g)   Copies of
Intel Corporation’s Annual Report to Stockholders for its latest fiscal year and
Intel Corporation’s latest quarterly report are available, without charge, at
the Corporation’s business office.     (h)   Notwithstanding any other provision
of these Standard Terms, if any changes in law or the financial or tax
accounting rules applicable to the RSUs and dividend equivalents covered by
these Standard Terms shall occur, the Corporation may, in its sole discretion,
(1) modify these

Std US OSU TsCs (06 EIP)
9.



--------------------------------------------------------------------------------



 



      Standard Terms to impose such restrictions or procedures with respect to
the RSUs and dividend equivalents (whether vested or unvested), the shares
issued or issuable pursuant to the RSUs and dividend equivalents and/or any
proceeds or payments from or relating to such shares as it determines to be
necessary or appropriate to comply with applicable law or to address, comply
with or offset the economic effect to the Corporation of any accounting or
administrative matters relating thereto, or (2) cancel and cause a forfeiture
with respect to any unvested RSUs and dividend equivalents at the time of such
determination.

Std US OSU TsCs (06 EIP)
10.